            Case 2:13-cr-00095-JCM-PAL Document 60 Filed 12/02/20 Page 1 of 3

     
     
1    NICHOLAS A. TRUTANICH
     United States Attorney
2    Nevada Bar Number 13644
     ELIZABETH O. WHITE
3    Assistant United States Attorney
     400 South Liberty #900
4    Reno, Nevada 89501
     Elizabeth.O.White@usdoj.gov
5    775-784-5438
     Attorneys for the United States
6

7                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
8

9    UNITED STATES OF AMERICA,                     )   Case No 2:13-cr-95-JCM-PAL
                                                   )
10                  Plaintiff,                     )   Stipulation to Extend Time for
                                                   )   Government’s Response to Defendant’s
11          vs.                                    )   Compassionate Release Motion
                                                   )
12   TRAVIS PAUL SCHULTZ,                          )
                                                   )
13                  Defendant.                     )
                                                   )
14

15          IT IS HEREBY STIPULATED AND AGREED, by and between Assistant United

16   States Attorney Elizabeth O. White, counsel for the United States of America; and

17   Assistant Federal Public Defender Paul D. Riddle, counsel for Travis Paul Schultz, that the

18   government’s response to Mr. Schultz’s Renewed Emergency Motion for Compassionate

19   Release (ECF No. 55) be extended by seven days, to and including December 4, 2020.

20   This stipulation is entered into for the following reasons:

21          1.     Mr. Schultz filed his motion on Friday, November 20, 2020. ECF No. 55.

22          2.     Pursuant to the District Court’s General Order Regarding such motions, the

23   government’s response is currently due on November 27, 2020.

24
           Case 2:13-cr-00095-JCM-PAL Document 59
                                               60 Filed 11/23/20
                                                        12/02/20 Page 2 of 3

     


1           3.     Government counsel handling this matter will be out of the office part of

2    next week, and will need time to review Schultz’s motion and records. In light of the

3    Thanksgiving holiday, the government believes it will need additional time, to and

4    including December 4, 2020, to review the motion, related medical records, and other

5    records, and prepare and file the government’s response.

6           4.     Schultz’s counsel consents to this extension of time.

7           DATED this 23rd day of November, 2020.

8
            RENE L. VALLADARES                         NICHOLAS A. TRUTANICH
9           Federal Public Defender                    United States Attorney

10   By:    s/Paul D. Riddle                           By:    s/ Elizabeth O. White ____
            Paul D. Riddle                             Elizabeth O. White
11          Asst. Federal Public Defender              Assistant United States Attorney
            Counsel for Travis Paul Schultz            Counsel for the United States
12

13

14

15

16

17

18

19

20

21

22

23

24
                                              
           Case 2:13-cr-00095-JCM-PAL Document 60 Filed 12/02/20 Page 3 of 3

     


1                              UNITED STATES DISTRICT COURT

2                                  DISTRICT OF NEVADA

3

4    UNITED STATES OF AMERICA,                    )   Case No.: 2:13-cr-95-JCM-PAL
                                                  )
5                 Plaintiff,                      )
                                                  )   (Proposed)
6          vs.                                    )
                                                  )   ORDER
7    TRAVIS PAUL SCHULTZ,                         )
                                                  )
8                 Defendant.                      )
                                                  )
9

10         Based on the Stipulation of counsel and good cause appearing,

11         IT IS THEREFORE ORDERED that the government’s response to Defendant’s

12   Renewed Emergency Motion for Compassionate Release (ECF No. 55) be due on

13   December 4, 2020.

14

15               December
           DATED this ____ of 2, 2020. 2020.
                              ________,

16

17
                                             ____________________________________
18                                           UNITED STATES DISTRICT JUDGE

19

20

21

22

23

24
                                            
